EXHIBIT 10.19

 

PARTNERSHIP INTEREST PURCHASE AGREEMENT

 

 

SALE AND PURCHASE

 

OF ALL PARTNERSHIP INTERESTS IN

 

HOTELGESELLSCHAFT M. UND W. VON RHEIN KG

 

 

September 10, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section 1 Sale and Purchase of the Sold Interests

8

 

 

1.1

Agreement to Sell and Purchase the Sold Interests

8

1.2

Assignment of Sold Interests

9

1.3

Consent by general and limited partners, commercial register filing

9

1.4

Rights to profits

9

 

 

 

Section 2 Purchase Price

9

 

 

2.1

Purchase Price

9

2.2

Adjustment Amount

10

2.3

Payment of Purchase Price

10

2.4

Mode of Payment

10

2.5

Allocation and Distribution of Payments

11

2.6

VAT Treatment

11

2.7

Granting of Mortgage for Purchaser’s Bank

11

 

 

 

Section 3 Closing Date Financial Statements

12

 

 

3.1

Preparation of Closing Date Financial Statements

12

3.2

Accounting Principles

12

3.3

Review of Closing Date Financial Statements

12

3.4

Dispute Resolution

12

3.5

Final Amounts

13

 

 

 

Section 4 Closing

14

 

 

4.1

Closing Date

14

4.2

Actions on the Closing Date

14

4.3

Closing Protocol

15

 

 

 

Section 5 Representations and Warranties of Sellers

15

 

 

5.1

Authorization of Sellers

16

5.2

Due Organization of the Company

16

5.3

Ownership of Sold Interests

17

5.4

Financial Statements

18

5.5

Assets

19

5.6

Permits; Compliance with Laws; State Aid

20

5.7

Litigation, Disputes

22

5.8

Employees

22

5.9

Agreements

24

5.10

Insurance Coverage

27

5.11

Certain Transaction-Related Fees and Expenses

27

5.12

Conduct of Business since December 31, 2013

27

5.13

Bank Accounts

29

 

1

--------------------------------------------------------------------------------


 

5.14

Correct Information.

29

 

 

 

Section 6 Representations and Warranties of Purchaser

30

 

 

Section 7 Covenants

30

 

 

7.1

Covenant not to Compete; Non-Solicitation

30

7.2

Confidentiality

31

7.3

Access to Information after Closing

31

7.4

Repairs to Air Conditioning System

32

7.5

Further Assurances; Cooperation

32

7.6

Company Cars

32

 

 

 

Section 8 Indemnification by Sellers

32

 

 

8.1

Indemnification Claim

32

8.2

Thresholds and Limitation of Liability

34

8.3

Survival Periods

34

8.4

Indemnification Procedures

34

8.5

No Additional Rights or Remedies

36

 

 

 

Section 9 Tax Indemnity

36

 

 

9.1

Definitions

36

9.2

Tax Indemnification

37

9.3

Tax Refunds

38

9.4

Preparation of Tax Returns and Payment of Tax

38

9.5

Cooperation on Tax Matters

38

 

 

 

Section 10 Environmental Indemnity

39

 

 

10.1

Definitions

39

10.2

Environmental Indemnity

40

10.3

Indemnification Procedure

40

 

 

 

Section 11 Miscellaneous

41

 

 

11.1

Notices; Power of Attorney; Process Agent

41

11.2

Public Disclosure, Confidentiality

42

11.3

Costs and Expenses

43

11.4

Entire Agreement

43

11.5

Amendments and Waivers

43

11.6

Governing Law; Jurisdiction

43

11.7

Interpretation

43

11.8

Joint and Several Debtors and Creditors

44

11.9

Severability

44

 

2

--------------------------------------------------------------------------------


 

Table of Exhibits

 

Exhibit

 

Title

 

 

 

Exhibit 2.3

 

Purchase Price Adjustment Calculation

 

 

 

Exhibit 3.1

 

Form Purchase Price Adjustment Calculation

 

 

 

Exhibit 4.2.1

 

Application to Commercial Register

 

 

 

Exhibit 4.2.3

 

General Release and Discharge

 

 

 

Exhibit 4.3

 

Closing Protocol

 

 

 

Exhibit 5.2.2

 

Partnership Agreement

 

 

 

Exhibit 5.5.3

 

Excerpts from Land Register

 

 

 

Exhibit 5.5.4

 

Deficient Buildings, Facilities, Machinery and Materials

 

 

 

Exhibit 5.7

 

Litigation and Disputes

 

 

 

Exhibit 5.8.1

 

Key Employees

 

 

 

Exhibit 5.8.2

 

List of Employees

 

 

 

Exhibit 5.8.3

 

Material Collective Bargaining Agreements

 

 

 

Exhibit 5.8.6

 

Benefit Plans

 

 

 

Exhibit 5.8.9

 

Information Letter to Employees

 

 

 

Exhibit 5.9.1

 

Material Agreements

 

 

 

Exhibit 5.9.3

 

Outstanding Obligations or Liabilities

 

 

 

Exhibit 5.10

 

List of Insurance Policies

 

 

 

Exhibit 5.11

 

Liabilities vis-à-vis Third Parties

 

 

 

Exhibit 5.12

 

Actions Outside Ordinary Course of Business

 

 

 

Exhibit 5.13

 

Bank Accounts

 

 

 

Exhibit 11.1.2

 

Power of Attorney to Sellers’ Agent

 

3

--------------------------------------------------------------------------------


 

Definitions

 

Term

 

defined in Clause

“2013 Financial Statements”

 

3.2

“Accounting Firm”

 

3.4.1

“Adjustment Amount”

 

2.2

“Agreement”

 

Recital

“Benefit Plans”

 

5.8.6

“BGB”

 

3.4.4

“Business Day”

 

11.7.5

“Closing Date Financial Statements”

 

3.1

“Closing”

 

4.1

“Closing Agreement”

 

5.1

“Company”

 

Recital

“Competing Business”

 

7.1.1

“Confidential Information”

 

7.2

“Discharge”

 

4.2.3

“Environmental Contamination”

 

10.1

“Environmental Law”

 

10.1

“Environmental Loss”

 

10.1

“Environmental Matter”

 

10.1

“Environmental Permit”

 

10.1

“Fixed Purchase Price”

 

2.1

“Hazardous Materials”

 

10.1

“HGB”

 

2.2

“Hotel”

 

Recital

“Indemnification Claim”

 

8.1

“Insurance Policies”

 

5.10.1

“Key Employees”

 

5.8.1

“Loan”

 

2.7

“Losses”

 

8.1.1

“Material Agreements”

 

5.9.1

“Money Laundering Laws”

 

5.6.4

“Mortgage”

 

2.7

“Mortgage Application”

 

2.7

“Parties”

 

Recital

“Party”

 

Recital

“Permits”

 

5.6.1

“Pre-Closing Date Period”

 

9.1

“Real Estate”

 

Recital

“ Preliminary Purchase Price”

 

2.3

“Purchase Price”

 

2.1

“Purchaser”

 

Recital

 

4

--------------------------------------------------------------------------------


 

“Real Estate”

 

Recital

“Release”

 

10.1

“Seller”

 

Recital

“Seller 1”

 

Recital

“Seller 2”

 

Recital

“Seller 3”

 

Recital

“Seller 4”

 

Recital

“Seller 5”

 

Recital

“Sellers’ Account”

 

2.4

“Sellers’ Group”

 

Recital

“Sellers’ Knowledge”

 

Section 5c)

“Sellers’ Representative”

 

3.1

“Sold Interests”

 

Recital

“Sold Real Estate”

 

Recital

“State Aid”

 

5.6.3

“Tax Refund”

 

9.1

“Tax Return”

 

9.1

“Tax”

 

9.1

“Third Party Claim”

 

8.4.2

“Transaction”

 

Recital

“TWC”

 

Recital

“Warranties”

 

Section 5

 

5

--------------------------------------------------------------------------------


 

PARTNERSHIP INTEREST PURCHASE AGREEMENT
(the “Agreement”)

 

Is by and among

 

Mr.  Klaus von Rhein
Pegasusstrasse 26

36041 Fulda, Germany

 

(hereinafter “Seller 1”)

 

Dr. Werner von Rhein
Zum Röhlingswald 5 D

36043 Fulda, Germany

 

(hereinafter “Seller 2”)

 

Mrs.  Mechtild von Rhein
Zum Röhlingswald 5 D

36043 Fulda, Germany

 

(hereinafter “Seller 3”)

 

Mrs. Claudia Gärtner-von Rhein
Wiesenmühlenstrasse 6

36037 Fulda, Germany

 

(hereinafter “Seller 4”)

 

Mr. Thomas von Rhein
Dittmannstrasse 40 B

85540 Haar, Germany

 

(hereinafter “Seller 5”)

 

(hereinafter also referred to individually as a “Seller” and collectively as the
“Sellers”)

 

on the one hand

 

and

 

Trans World Hotels Germany GmbH
Hilzstraße 106
94469 Deggendorf, Germany

 

registered with the commercial register of the Local Court Deggendorf under HRB
3948

 

(hereinafter the “Purchaser”)

 

on the other hand.

 

6

--------------------------------------------------------------------------------


Recitals

 

A.                                    The Sellers collectively own all general
and limited partnership interests, as general partners and as limited partners
respectively, in Hotelgesellschaft M. und W. von Rhein KG, registered in the
commercial register of the local court (Amtsgericht) Offenbach under no. HRA
42050 (hereinafter referred to as “Company”). The Company owns and operates the
hotel “Columbus” located in Seligenstadt, Germany (the “Hotel”), including the
real estate on which the Hotel is located. Sellers will sell and transfer all
general and limited partnership interests in the Company owned by Sellers (the
“Sold Interests”) to Purchaser. Purchaser will buy and receive all but not less
than all Sold Interests from Sellers, all subject to the terms and conditions of
this Agreement (the “Transaction”).

 

B.                                    The partnership interests of the Company
are owned by Sellers as follows:

 

 Function

 

Name

 

Interest
held in
%

 

Fixed capital
amounts in DEM

 

General partners

 

Mechtild von Rhein

 

35

 

175,000

 

(Komplementäre)

 

Dr. Werner von Rhein

 

35

 

175,000

 

 

 

Klaus von Rhein

 

10

 

50,000

 

 

 

 

 

 

 

 

 

Limited partners

 

Claudia Gaertner-von

 

10

 

50,000

 

(Kommanditisten)

 

Rhein

 

 

 

 

 

 

 

Thomas von Rhein

 

10

 

50,000

 

 

 

 

 

 

 

 

 

Total

 

 

 

100

 

500,000

 

 

Sellers, persons related to Sellers (Angehörige) within the meaning of Clause 15
German Fiscal Code (Abgabenordnung) and all entities (other than the Company)
affiliated with Sellers within the meaning of § 15 of the German Stock
Corporation Act (AktG) are referred to herein as the “Sellers’ Group”.

 

C.                                    Purchaser is registered in the commercial
register of the local court (Amtsgericht) in Deggendorf, under no. HRB 3948 and
has a share capital of € 25,000. Purchaser is a wholly-owned subsidiary of Trans
World Hotels & Entertainment a.s. in the Czech Republic, which is, in turn, a
wholly-owned subsidiary of Trans World Corporation (“TWC”), and which is the
owner and operator of TWC’s European operations.

 

D.                                    The Company is the owner of a real
property located in Seligenstadt, Germany, which consists of the following two
land parcels:

 

(i)             land register of Seligenstadt-Froschhausen, folio 3099,
sequential number 1, plot 8, land parcel 267, Am Reitpfad 4, with a registered
land size of 3,498 m²; and

 

7

--------------------------------------------------------------------------------


 

(ii)          land register of Seligenstadt-Froschhausen, folio 3161, sequential
number 1, plot 8, land parcel 335, Am Reitpfad 7, with a registered land size of
1,050 m²

 

(together the “Real Estate”).

 

Prior to the signing of this Agreement, the Company has sold and conveyed
(aufgelassen) to a third party related to the Sellers another land parcel
located in Seligenstadt, registered in the land register of
Seligenstadt-Froschhausen, folio 3099, sequential number 2, land parcel 337, Am
Reitpfad 3, which is not part of this Transaction (the “Sold Real Estate”). The
Parties intend to effect the sale and transfer of the Sold Real Estate to the
Purchaser at a later point in time at conditions yet to be determined.

 

In consideration of the foregoing, Sellers and Purchaser, collectively
hereinafter referred to as “Parties” and, each individually as a “Party”, agree
as follows:

 

Section 1
Sale and Purchase of the Sold Interests

 

1.1                               Agreement to Sell and Purchase the Sold
Interests

 

Upon the terms and subject to the conditions set forth in this Agreement, as of
the date hereof, each Seller agrees to sell the Sold Interests owned by it, as
further set out in Recital B., to Purchaser, and Purchaser agrees to acquire the
Sold Interests as described herein, it being agreed and understood that the
Parties view all sales and purchases as set out herein as part of one and the
same indivisible transaction, as follows:

 

1.1.1                             Seller 1 hereby sells to Purchaser, and
Purchaser agrees to acquire from Seller 1 on the Closing Date the Sold Interests
held by Seller 1 in the Company;

 

1.1.2                             Seller 2 hereby sells to Purchaser, and
Purchaser agrees to acquire from Seller 2 on the Closing Date the Sold Interests
held by Seller 2 in the Company;

 

1.1.3                             Seller 3 hereby sells to Purchaser, and
Purchaser agrees to acquire from Seller 3 on the Closing Date the Sold Interests
held by Seller 3 in the Company;

 

1.1.4                             Seller 4 hereby sells to Purchaser, and
Purchaser agrees to acquire from Seller 4 on the Closing Date the Sold Interests
held by Seller 4 in the Company; and,

 

8

--------------------------------------------------------------------------------


 

1.1.5                             Seller 5 hereby sells to Purchaser, and
Purchaser agrees to acquire from Seller 5 on the Closing Date the Sold Interests
held by Seller 5 in the Company.

 

1.2                               Assignment of Sold Interests

 

Sellers hereby assign the respective Sold Interests as sold according to Clause
1.1 to Purchaser and Purchaser accepts such assignment with legal and economic
effect as of the date hereof, subject to the condition precedent that the
Preliminary Purchase Price has been paid in full, such date being defined as the
“Closing Date”.

 

1.3                               Consent by general and limited partners,
commercial register filing

 

All Sellers in their capacity as general partners or limited partners of the
Company hereby grant their explicit consent to the transfer of the Sold
Interests hereunder.

 

The Parties are aware that as a result of the above sales and assignments the
Company shall cease to exist as a separate legal entity under German law as of
the Closing Date, and that the expiration of the Company on such date must be
registered in the commercial register (Handelsregister) without undue delay. On
the date hereof, Sellers and Purchaser shall jointly cause to be made all
respective filings required to be made with the competent commercial register
(Registergericht) in the appropriate form.

 

1.4                               Rights to profits

 

The Sold Interests are sold with the right to receive all undistributed profits
of the Company for the current business year and prior business years. The sale
includes in particular, the fixed capital account (Kapitalkonto I) of each
Seller as well as the balances on the variable capital account (Kapitalkonto II)
of each Seller.

 

Section 2
Purchase Price

 

2.1                               Purchase Price

 

The purchase price for the Sold Interests (the “Purchase Price”) shall be

 

a)                                   a cash payment of € 5,700,000 (in words:
Euro five million seven hundred thousand) (the “Fixed Purchase Price”),

 

b)                                   plus (if the Adjustment Amount is positive)
or minus (if the Adjustment Amount is negative), the Adjustment Amount as
defined in Clause 2.2.

 

9

--------------------------------------------------------------------------------


 

2.2                               Adjustment Amount

 

The “Adjustment Amount” shall mean, as of the Closing Date, (i) the aggregate
amount of the Company of

 

a)                                   all receivables and other assets pursuant
to § 266 para. 2 B. no. II German Commercial Code (Handelsgesetzbuch, “HGB”),

 

b)                                   the cash balances, Bundesbank balances,
bank balances and checks pursuant to § 266 para. 2 B. no. IV HGB, and

 

c)                                    the deferred charges and prepaid expenses
(aktive Rechnungsabgrenzungsposten) pursuant to § 266 para. 2 C. HGB

 

less (ii) the aggregate amount of the Company of

 

d)                                   the accruals (Rückstellungen) pursuant to §
266 para. 3 B. HGB, and

 

e)                                    the accounts payable pursuant to § 266
para. 3 C. HGB.

 

2.3                               Payment of Purchase Price

 

On the date hereof, subject to Clause 2.7 and immediately after the satisfaction
thereof, Purchaser will pay to the Sellers’ Account an amount equal to

 

a)                                   the Fixed Purchase Price

 

plus or minus

 

b)                                   an amount of € 252,166 (in words: Euro two
hundred fifty-two thousand one hundred sixty-six) equaling the estimated
Adjustment Amount calculated on the basis of the respective balance sheet
figures as of 31 July 2014 according to the calculation attached hereto as
Exhibit 2.3. Payment of the difference between the amount stated above and the
Adjustment Amount, if any, shall be made after the Closing Date as set forth in
Clause 3.5

 

(“Preliminary Purchase Price”).

 

2.4                               Mode of Payment

 

Any cash payments to be made under this Clause 2 shall be made in Euros by
irrevocable wire transfer of immediately available funds to the following joint
bank account of the Sellers (“Sellers’ Account”). Any payment shall be deemed to
have been made upon receipt in the Sellers’ Account of the relevant amount in
accordance with this Agreement on the Sellers’ Account net of bank charges, if
any.

 

10

--------------------------------------------------------------------------------


 

Account Holder:

M. u. W. von Rhein Verwaltungs-GbR

Bank:

Commerzbank AG, Filiale Fulda

IBAN:

DE10530400120201681401

 

2.5                               Allocation and Distribution of Payments

 

Of the Fixed Purchase Price an amount of € 4,850,000 shall be allocated to the
Real Estate, of which € 636,720 shall be attributed to the land (Grund und
Boden) and an amount of € 4,213,280 shall be attributed to the buildings located
thereon (aufstehende Gebäude). The remaining amount shall be attributed to the
inventory (Grundstückszubehör) and equipment (Betriebsausstattung) of the Hotel.

 

Sellers shall be responsible for allocating and distributing the payments
received hereunder among themselves.

 

2.6                               VAT Treatment

 

The Parties agree that no valued added tax (Mehrwertsteuer) shall become due
upon the sale and transfer of the Sold Interests (Geschäftsveräußerung im
Ganzen). In case that a competent tax authority takes a different view, and the
sale and transfer of the Sold Interests, in contrast to the joint view of the
Parties, would be subject to VAT, the Purchaser shall be obliged to pay such VAT
in addition to the Purchase Price, and the Sellers shall be obliged to provide
the Purchaser with an invoice which satisfies the legal requirements for
VAT-deduction (Vorsteuerabzug). In this case both Sellers and Purchaser hereby
opt for the liability for VAT according to § 9 para. 1 UStG (Option zur
Umsatzsteuer).

 

2.7                               Granting of Mortgage for Purchaser’s Bank

 

Sellers are aware that Purchaser has obtained bank financing in an amount of
€ 3,600,000 (in words: Euro three million six hundred thousand) to finance a
portion of the Purchase Price (“Loan”). In order to ensure the disbursement of
the Loan on the date hereof, Purchaser needs to procure the registration of a
mortgage (Grundschuld) in an amount of € 3,600,000 (in words: Euro three million
six hundred thousand) in favor of the lending bank (“Mortgage”). Sellers have
signed an application for registration of the Mortgage (Bewilligung einer
Grundschuld) in notarial form as required pursuant to § 29 Land Register
Regulation (“GBO”) prior to the signing of this Agreement (the “Mortgage
Application”) at the Purchaser’s cost and without any personal liability of the
Sellers.

 

11

--------------------------------------------------------------------------------


 

Section 3
Closing Date Financial Statements

 

3.1                               Preparation of Closing Date Financial
Statements

 

As promptly as practicable, but not later than sixty (60) days from the Closing
Date, Purchaser shall — after consulting with the Sellers — prepare or cause to
be prepared and deliver to Seller 1 (“Sellers’ Representative”) in text form a
calculation of the figures identified in Exhibit 3.1 as relevant for, and the
calculation of the Adjustment Amount (“Closing Date Financial Statements”).

 

3.2                               Accounting Principles

 

The Closing Date Financial Statements shall be prepared as of the Closing Date
in accordance with the generally accepted accounting principles (Grundsätze
ordnungsmäßiger Buchführung) under the HGB, applied on a basis consistent with
the principles used in the preparation of the individual financial statements of
the Company as of December 31, 2013 (the “2013 Financial Statements”).

 

3.3                               Review of Closing Date Financial Statements

 

3.3.1                             Sellers shall have the opportunity to review
the Closing Date Financial Statements during a period of sixty (60) days after
receipt thereof. If Sellers believe that the Closing Date Financial Statements
have not been prepared in accordance with the principles set forth in Clause
3.2, Sellers may, within such sixty (60) day period, deliver a notice to
Purchaser disagreeing with Purchaser’s calculation and setting forth Sellers’
calculation of all relevant items and amounts. Any such notice of disagreement
shall specify, in reasonable detail, those items and amounts as to which Sellers
disagree and state the grounds for such disagreement.

 

3.3.2                             Purchaser shall, upon Sellers’ reasonable
advance notice and during normal business hours, provide Sellers and their
representatives access to all relevant books and records of the Company and
allow them interviews with the Company’s managing directors and relevant
employees, to the extent reasonably necessary and practicable for the purpose of
Sellers’ review pursuant to Clause 3.3.1.

 

3.4                               Dispute Resolution

 

3.4.1                             If Sellers have duly delivered a notice of
disagreement in accordance with Clause 3.3.1 and the Parties are unable to reach
an agreement within a period of thirty (30) days following the receipt of such
notice by Purchaser, either Party may refer the remaining differences to Ernst &
Young Frankfurt (the “Accounting Firm”). If the Accounting Firm is not available
and the Parties cannot mutually agree upon another Accounting Firm within two
weeks after

 

12

--------------------------------------------------------------------------------


 

either Party has requested its appointment, the Accounting Firm shall be
appointed, upon request of either Party, by the Institute of Chartered
Accountants (Institut der Wirtschaftsprüfer in Deutschland e.V.) in Düsseldorf
(Germany).

 

3.4.2                             Purchaser and Sellers shall cooperate in good
faith with and assist, and shall cause their respective accountants and the
Company to cooperate in good faith with and assist, the Accounting Firm in the
conduct of its review. Such cooperation and assistance shall include, without
limitation, the making available to the Accounting Firm of all relevant books
and records of the Company and any other information relating to the Company
without undue delay.

 

3.4.3                             The Accounting Firm, acting as an expert
(Schiedsgutachter) and not as an arbitrator (Schiedsrichter), shall, based on
the standards set forth in Clauses 2.2 and 3.2, decide whether and if so to what
extent the Closing Date Financial Statements require adjustment. The Accounting
Firm shall limit its determination to the scope of the dispute between the
Parties.

 

3.4.4                             The Parties shall instruct the Accounting Firm
to deliver its written opinion (including reasons for the Accounting Firm’s
decision on each disputed item) to them no later than two (2) months after the
dispute has been referred to it (or within any other period mutually agreed
among the Parties). The decision of the Accounting Firm shall be conclusive and
binding on the Parties (within the limits set forth in § 319 of the German Civil
Code (“BGB”)) and shall not be subject to any appeal. The fees and disbursements
of the Accounting Firm shall be shared between Sellers on the one hand and
Purchaser on the other hand in proportion to their respective success and defeat
as determined by the Accounting Firm.

 

3.5                               Final Amounts

 

If the Adjustment Amount determined in accordance with this Clause 3 is higher
or lower than the amount paid on the Closing Date pursuant to Clause 2.2 lit.
b), the respective Party shall pay any difference to the other Party within ten
(10) Business Days after the Adjustment Amount has finally been determined. Any
payments to be made under this Clause 3.5 shall be made in Euros by irrevocable
wire transfer of immediately available funds to the bank account of the
receiving party as noticed in writing to the paying party. Any payment shall be
deemed to have been made upon receipt in the receiving party’s bank account of
the relevant amount in accordance with this Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 4
Closing

 

4.1                               Closing Date

 

The closing (“Closing”) of this Agreement shall occur on the Closing Date.
Title, possession and risk of loss for destruction or damage to the Real Estate,
the Hotel or any assets owned or used by the Company shall pass to Purchaser
upon completion of the Closing.

 

4.2                               Actions on the Closing Date

 

On the Closing Date, immediately following the signing of this Agreement, the
Parties shall take, or cause to be taken, the actions set forth below, which
shall be taken simultaneously (Zug um Zug).

 

Each Seller shall provide, effect, execute and deliver, or cause to be provided,
effected and delivered:

 

4.2.1                             the application to the commercial register
which is duly signed in notarial form as required by § 12 HGB by all Sellers, to
file the changes of ownership of the Sold Interests and the extinction
(Erlöschen) of the Company with the commercial register; all as attached in
draft form as Exhibit 4.2.1;

 

4.2.2                             the Company shall sign and deliver the
Mortgage Application to the notary handling the registration in the commercial
and land registers and instruct the notary to file the Mortgage Application as
set forth in Clause 2.7;

 

4.2.3                             a general release, discharge and indemnity, as
attached in draft form as Exhibit 4.2.3, on behalf of themselves, for the
benefit of Purchaser from any and all liabilities to such Sellers or any other
member of the Sellers’ Group, including any and all claims or causes of action,
actual or contingent, whether known or unknown, that any Seller has against the
Company, regardless of the legal cause of such claims or causes of action (the
“Discharge”). The Discharge shall also include any and all loans and other
indebtedness of the Company to the Sellers or any of them, if any, in particular
to the loans given by Sellers 1 and 4;

 

4.2.4                             all books and records of the Company with the
exception of the accounting documents for the business years 2003 to 2013 which
shall remain with the Sellers to be available for future field audits
(Betriebsprüfungen), all means of access to the Hotel and the Real Estate (e.g.,
key cards, keys, etc.) as well as immediate physical possession (unmittelbare
Besitzverschaffung) of the Hotel and the Real Estate and all assets located
thereon and sold pursuant to this Agreement so as to ensure the smooth and
continuous operation of the Hotel;

 

14

--------------------------------------------------------------------------------


 

4.2.5                             immediately after the Closing, the Parties
shall jointly conduct an inventory taking of the Hotel relating to (i) food and
beverages and (ii) consumables (e.g., cleaning materials, toilet paper, tissues,
soaps, vanity items, etc.); for the avoidance of doubt, the results of such
inventory taking shall not lead to an (upward or downward) adjustment of the
Purchase Price;

 

4.2.6                             Purchaser shall effect on the Closing Date
payment to the Sellers’ Account of the Preliminary Purchase Price.

 

4.3                               Closing Protocol

 

Following the completion of the Closing, the Parties shall sign a closing
protocol substantially as attached in draft form as Exhibit 4.3.

 

Section 5
Representations and Warranties of Sellers

 

The Sellers, as joint and several debtors (Gesamtschuldner), except for the
Warranties in Clauses 5.1 and 5.3 in respect of which the Sellers act as
separate debtors, hereby represent and warrant to Purchaser in the form of
independent guarantees pursuant to § 311 BGB (any such representations,
warranties and guarantees, as contained in this Clause 5 or any other provision
of this Agreement referred to herein as “Warranties”) that the statements set
forth in this Clause 5 are true and correct as of the date hereof, except that
Warranties which are expressly made as of a specific date shall be true and
correct only as of such date. The Warranties in Clauses 5.1 and 5.3 are given by
each Seller only with regard to him- or herself or with regard to the Sold
Interests sold by such Seller, respectively.

 

For the purpose of this Clause 5 and any other Warranties contained in this
Agreement,

 

a)                           the scope and content of each Warranty of Sellers
contained in this Agreement and Sellers’ liability arising thereunder shall be
exclusively defined by the provisions of this Agreement (and shall, in
particular, be subject to the limitations set forth in Clause 8 below), which
shall be an integral part of the Warranties of Sellers, and no Warranty of
Sellers shall be construed as a seller’s guarantee (Garantie für die
Beschaffenheit oder Haltbarkeit der Sache) within the meaning of §§ 443 and 444
BGB;

 

b)                           the Warranties contained in this Agreement shall,
unless expressly otherwise referred to therein, apply regardless of any
knowledge, negligence or other fault of Sellers;

 

15

--------------------------------------------------------------------------------


 

c)                            no Warranty shall be affected by any knowledge or
constructive knowledge on the part of Purchaser or its representatives or any
disclosure in any document made available to Purchaser, except as expressly set
forth otherwise herein;

 

d)                           “Sellers’ Knowledge” shall mean the actual
knowledge (positive Kenntnis) after due inquiry of Persons who are in a position
to know, or grossly negligent failure to know (grob fahrlässige Unkenntnis) of
any Seller, as applicable.

 

5.1                               Authorization of Sellers

 

5.1.1                             As applicable, each Seller is of the age of
majority, has no legal incapacity, has had experienced counsel of his choice
provide him with legal advice with respect to this Agreement, has read and
understands the terms and conditions of this Agreement, and has the full legal
right and power under the law of his place of residence to enter into a legally
binding contract. The execution and performance by Sellers of this Agreement are
within each Seller’s legal powers. Sellers are fully authorized to execute this
Agreement and any agreement and release contemplated hereby to which Sellers are
a party (a “Closing Agreement”) and to perform their obligations hereunder and
thereunder and to consummate the Transaction and all other transactions
contemplated hereby and thereby. This Agreement has been duly executed by
Sellers and Sellers shall duly execute and deliver each Closing Agreement.
Assuming due authorization and execution by Purchaser, this Agreement
constitutes, and each Closing Agreement shall constitute, a valid and binding
agreement of each of the Sellers, enforceable against each of them in accordance
with its terms herein.

 

5.1.2                             The execution and performance of this
Agreement by Sellers require no approval, authorization, registration, consent
or make any filing by or with, any governmental authority or other third party
and do not violate any applicable law, decision by any court, arbitrator or
governmental authority, agreement or obligation binding on Sellers.

 

5.1.3                             There is no lawsuit, investigation or
proceeding pending or to Sellers’ Knowledge threatened against any Seller or the
Company before any court, arbitrator or governmental authority which in any
manner challenges or seeks to prevent, alter or delay, or may otherwise have an
adverse effect on Sellers’ ability to consummate the Transaction.

 

5.2                               Due Organization of the Company

 

5.2.1                             The Company is a limited liability partnership
(Kommanditgesellschaft) duly formed and validly existing under German law.

 

16

--------------------------------------------------------------------------------


 

5.2.2                             Exhibit 5.2.2 contains a true and correct copy
of the partnership agreement of the Company. Purchaser is aware that in this
document, Seller 1 is listed as a limited partner (Kommanditist), but has
subsequently become a general partner (Komplementär) of the Company, without
such change having been reflected in the wording of the partnership agreement.

 

5.2.3                             The Company is not a party to any agreement
(Unternehmensvertrag) within the meaning of §§ 291 and 292 of the German Stock
Corporation Act (AktG), any agreement under the laws of any other jurisdiction
which would permit any third party to control the Company or obligate it to
transfer its profits to any such third party, or any other agreement granting
any such third party any rights in respect of corporate governance or profits of
the Company.

 

5.2.4                             No bankruptcy, insolvency, liquidation or
similar proceeding (whether mandatory or voluntary) is pending, and no filing
for such proceedings has been made or is required, with respect to the Company.
The Company has not entered into any moratorium agreement or similar agreement
with its creditors, nor has it stopped or suspended payment of its debts, become
unable to pay its debts or otherwise become insolvent.

 

5.2.5                             The execution and performance of this
Agreement shall not; (i) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any Party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any
agreement or other instrument to which the Company is a party or by which it is
bound, including but not limited to any debt instrument, or (ii) to Sellers’
Knowledge result in the imposition of any lien, claim or encumbrance upon any
material asset of the Company or otherwise adversely affect the Company’s right
to use any of the material assets currently owned or used by it.

 

5.3                               Ownership of Sold Interests

 

5.3.1                             The Sold Interests are (directly or
indirectly) legally and beneficially owned by Sellers as set forth in Recitals A
and B and sold under this Agreement. The Sold Interests are duly authorized and
validly issued. Sellers are the unrestricted owners of the Sold Interests as set
forth in Recitals A and B.

 

5.3.2                             The Sold Interests are free and clear of any
liens, encumbrances, other rights of third parties or other defects of title
(Rechtsmängel), and there are no pre-emptive rights, rights of first refusal,
options, subscription rights or other rights (whether absolute or contingent) of
any third party to purchase or acquire any of the Sold Interests. Neither
Sellers nor the Company are, with respect to the Sold Interests, bound by any
agreement (including voting trust agreements - Stimmbindungsverträge),
restrictions or obligations relating to any rights under the Sold Interests.
There are no silent partnerships in

 

17

--------------------------------------------------------------------------------


 

respect of the Company and no third party owns any indirect participations
(Unterbeteiligung) in any of the Sold Interests or in the revenues or profits of
the Company.

 

5.3.3                             The capital contributions of the Sold
Interests of the limited partners (Haft- bzw. Kommanditeinlage) are fully paid
up and have not been repaid in violation of § 172 para. 4 first sentence HGB,
nor has any Seller received any withdrawal payments in violation of § 172 para.
4 second sentence HGB, and there is no obligation to make any additional payment
or other contribution with respect to any of the Sold Interests.

 

5.3.4                             The Sold Interests represent all of the
partnership interests of the Company. There are no securities of the Company
convertible into or exchangeable for interests in the Company. Neither the
Sellers nor the Company have any obligation to issue any interests in the
Company or securities convertible into or exchangeable for such interests, and
no third party has any right (whether absolute or contingent) to acquire any
such interests or securities.

 

5.3.5                             The Company does not hold any interest or
participation in any other company, corporation or other legal entity whatsoever
in any jurisdiction.

 

5.4                               Financial Statements

 

5.4.1                             The 2013 Financial Statements have been
prepared in accordance with the generally accepted accounting principles
applicable to the Company, applied on a consistent basis (such consistency to
include, for the purposes of this Clause 5.4, the consistent use of any
discretionary rights — Bilanzierungs- und Bewertungswahlrechte). The 2013
Financial Statements give a true and fair view, in accordance with the
applicable generally accepted accounting principles, of the assets and financial
condition of the Company as of December 31, 2013 and of the results of
operations of the Company for the period from January 1, 2013 to December 31,
2013.

 

5.4.2                             The interim financial statements (balance
sheet and profit and loss statement) for the Company as of July 31, 2014, as
delivered to Purchaser prior to the date hereof, have been prepared on a
consistent basis and in accordance with past practices for interim financial
statements. These interim financial statements give a true and fair view of the
assets and financial condition as well as profit and loss statement of the
Company for the period from January 1, 2014 to July 31, 2014.

 

5.4.3                             All books and records (including accounting
and tax records) of the Company have been properly kept materially in accordance
with applicable law, are in the Company’s unrestricted possession and materially
reflect all transactions that are required to be reflected therein pursuant to
applicable law and any applicable accounting principles. Such books and records
are in the Company’s

 

18

--------------------------------------------------------------------------------


 

unrestricted possession.

 

5.5                               Assets

 

5.5.1                             The Company has valid title to, and is legal
and beneficial owner of, all property and assets (whether real, personal,
tangible or intangible) reflected in the 2013 Financial Statements or acquired
by it since December 31, 2013, except for: (i) properties and assets disposed of
since such date in the ordinary course of the Company’s business, (ii) customary
rights of retention of title (handelsübliche Eigentumsvorbehalte).

 

5.5.2                             The assets referred to in Clause 5.5.1 are not
encumbered with, and the Company is not under any obligation to grant or create,
any liens, pledges, mortgages, charges, claims, options or other security
interests or encumbrances of any kind in favor of any third party except for
customary liens, pledges or other security rights in favor of suppliers,
mechanics, workers, landlords, carriers and the like. There are no pre-emptive
rights, rights of first refusal, options or other rights of any third party to
purchase or acquire any real property or any other assets owned by the Company
or to request the granting of any rights or encumbrances in such assets.

 

5.5.3                             The Company is the sole and unrestricted owner
of the Hotel and the Real Estate. Exhibit 5.5.3 contains true, complete and
up-to-date copies of all excerpts from the land register of the Real Estate. As
of the date hereof, such excerpts correctly reflect all facts required to be
registered therein, no applications for registration with the land register are
pending and there are no facts which are not registered therein, but would
require a registration. The Company has the right to use and occupy the Hotel
and the Real Estate, as currently conducted, pursuant to all applicable
planning, zoning or building laws and is in exclusive and, as of the date
hereof, undisturbed possession thereof. Neither a Seller (directly or
indirectly) nor the Company has leased or granted any right to use or occupy all
or any portion of the Hotel and the Real Estate to a third party. The Hotel and
the Real Estate have access to public roads, water supply, sewer facilities,
electricity, gas, telephone, internet and other necessary public utilities.
Neither the Company nor any Seller (directly or indirectly) is a party to any
agreement providing for, or otherwise bound by, any covenant, restriction,
burden or obligation adversely affecting the use, occupation or operation of the
Hotel or any Real Estate by the Company (including zoning and building
restrictions). The Company has not granted any mortgage, pledge, encumbrance or
other security interest in the Hotel and the Real Estate, except as shown in the
excerpts from the land register for the Real Estate, nor is it under any
obligation to do so. The current uses of the Hotel and the Real Estate, the
occupancy thereof and the business operations therein comply with all material
applicable building, zoning and land use requirements, and do not violate or
conflict with any

 

19

--------------------------------------------------------------------------------


 

contractual obligations where such breach would reasonably be expected to result
in a material adverse change to the Hotel or the Real Estate. To Sellers’
Knowledge there are no development encumbrances or any unregistered using rights
or neighborhood restrictions of the Hotel and the Real Estate. All contribution
payments for ground and facilities development works in accordance with § 123 et
seq. of the German Building Act that have fallen due as at this date, have been
fully paid.

 

5.5.4                             To Sellers’ Knowledge, the buildings,
improvement facilities, machinery and equipment which are owned or used by the
Company and are material for the business as currently conducted by it have no
material defects, are in good operating condition and repair (except for
ordinary wear and tear) and have been properly and regularly maintained and
comply in all material respects with applicable laws, except as set forth in
Exhibit 5.5.4. The Company does not own, lease, license or possess any fixed
tangible assets which are not used in, or required for, its business as
currently conducted and the disposal of which may result in material obligations
for the Company. All permits of public authorities necessary for the use of the
Hotel and the Real Estate and its buildings as it is been used currently have
been obtained.

 

5.5.5                             The inventories of the Company have been
maintained in the ordinary course of business and are sufficient and adequate
for the current operation of its business in accordance with past practice. Such
inventories are in accordance with past practice in substance, not obsolete and
are substantially free from any defects and saleable or usable in the ordinary
course of business, consistent with past practice.

 

5.5.6                             Subject to Clause 5.6 below, the Company has
available to it, as owner or on the basis of valid lease, license or similar
agreements, all assets (whether real, personal, tangible or intangible,
including information technology and know-how and any documentation relating
thereto) and services (by employees or any third parties) which are necessary or
required by it in order to continue to conduct its business (as currently
conducted) in the ordinary course consistent with past practice. No Seller owns
any assets used in the business conducted by the Company.

 

5.6                               Permits; Compliance with Laws; State Aid

 

5.6.1                             To Sellers’ Knowledge, the Company has all
governmental, regulatory and other permits, licenses, authorizations and
consents which are required under any applicable law in order to operate its
business as currently conducted (the “Permits”). To Seller’s Knowledge, no
Permit has been cancelled, revoked or restricted by any competent authority and
no such authority has notified the Company in writing that it shall or may
cancel, revoke, restrict or otherwise change the terms thereof, any Permit or
otherwise change any

 

20

--------------------------------------------------------------------------------


 

terms and conditions thereof, nor, to Sellers’ Knowledge, are there any other
circumstances which may reasonably be expected to result in any such
cancellation, revocation restriction or change, with the exception of the
restaurant permit (Gaststättenerlaubnis) for the operation of the Hotel which
will automatically expire (erlöschen) if Seller 1 and/or Seller 2 withdraw from
the operating business of the Company.

 

5.6.2                             To Sellers’ Knowledge, the Business of the
Company is, and (to the extent any non-compliance in the past may still be
relevant as of today or in the future) has been, conducted, in all material
respects, in compliance with all applicable laws in all countries and
jurisdictions in which the Company operate and all Permits, in particular,
without limitation, in compliance with antitrust laws, employment laws, social
securities laws and corporate laws. As of the date hereof, the Company has not
received any pending notice of any failure or alleged failure to comply with
such laws or Permits or is, to Sellers’ Knowledge, under investigation with
respect to any such failure or alleged failure. To Sellers’ Knowledge, no
Company or director or officer of the Company has been registered with respect
to any such failure in any register maintained by any governmental authority
(including the German Bundeszentralregister or Gewerbezentralregister).

 

5.6.3                             The Company has not received any aid, public
grants, allowances and other subsidies (“State Aid”) at any time.

 

5.6.4                             Neither the Sellers nor the Company, nor, to
the Seller’s Knowledge, any director acting on behalf of the Company: (i) has,
at any time, used any Company funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, to
secure any improper advantage or otherwise made any bribe, rebate, payoff,
influence payment, unlawful kickback or other unlawful payment; or (ii) is
directly or indirectly owned or controlled by, a Person (including but not
limited to a “specially designated national” or “blocked person” under such
statutes) that is currently subject to any sanctions administered by the Office
of Foreign Assets Control of the U.S. Department of the Treasury and the
proceeds from this Transaction will not go, directly or indirectly, to any such
Person. To the Seller’s Knowledge, the operations of the Company are and have
been conducted at all times in compliance with all applicable financial record
keeping and reporting requirements, anti-terrorist financing legislation and
money laundering statutes of all applicable jurisdictions and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, “Money Laundering Laws”) and no action, suit
or proceeding by or before any court or governmental agency, authority or body
or any arbitrator involving the Company with respect to Money Laundering Laws is
pending or, to the Knowledge of the Sellers, threatened.

 

21

--------------------------------------------------------------------------------


 

5.7                               Litigation, Disputes

 

Except as set forth in Exhibit 5.7, as of the date hereof,

 

5.7.1                             the Company is not a party to, or otherwise
involved in, any civil, criminal or administrative action, suit, investigation
or other proceeding before any court, arbitrator or governmental authority which
involves an amount in excess of € 10,000 each or is otherwise material for the
Company’s Business (it being understood that, for the purpose of determining
such amount or materiality, any proceedings relating to the same or similar
matters shall be aggregated);

 

5.7.2                             no proceeding as referred to in Clause 5.7.1
has been threatened or announced against the Company in writing or, to Sellers’
Knowledge, in any other manner; and

 

5.7.3                             the Company is not subject to any judgment,
order, decree or settlement that imposes any outstanding or ongoing material
obligation on the Company or is otherwise material for the Company’s Business.

 

5.8                               Employees

 

5.8.1                             Exhibit 5.8.1 contains a true and complete
list, as of the date hereof, of all employees of the Company whose annual salary
(including any fixed minimum bonus, but excluding any variable or discretionary
bonus and any benefits) is in excess of € 50,000 (the “Key Employees”). True and
complete copies of the employment agreements of all Key Employees, as in effect
as of the date hereof, including all amendments and side agreements, have been
delivered to Purchaser prior to the date hereof. As of the date hereof, no
notice of termination of any such employment agreement has been given, and no
Key Employee has expressed the intention to terminate his or her employment with
the Company.

 

5.8.2                             Exhibit 5.8.2 contains a list, true and
correct in all material respects, as of the date hereof, of all employees of the
Company (including part-time employees and trainees (Auszubildende), including,
for each person, its function, age, date of employment as well as the entire
remuneration (including fixed salary, vacation payments, company car, bonus
payments, direct insurance, pension agreement, if any, etc.) granted by the
Company to such person for the year from January 1, 2013 to December 31, 2013
and for the year ending December 31, 2014.

 

5.8.3                             Exhibit 5.8.3 contains a true and complete
list, as of the date hereof, of all material collective agreements and material
standard practices (e.g. betriebliche Übungen, Gesamtzusagen) by which the
Company is bound. The Company is in full compliance with any such agreements,
plans, schemes and practices. The Company is not bound by any collective

 

22

--------------------------------------------------------------------------------


 

bargaining agreements (Tarifverträge), but is in compliance with the agreements
published by D.E.H.O.G.A. (German Hotel Association).

 

5.8.4                             There are no redundancy, work-sharing or
short-time working schemes of the Company which constitute a change of
operations (Betriebsänderung) within the meaning of § 111 of the German Shop
Constitution Act (Betriebsverfassungsgesetz) or require, under applicable law,
any consent by or consultation with any workers’ council or other body of
employee representatives and which are currently in effect. The Company does not
have any outstanding obligation or liability under such schemes or any other
outstanding obligations vis-à-vis employees other than in the ordinary course of
business. The Company is not bound by any restriction as to the closure,
downsizing or other restructuring affecting the workforce of any of its
businesses (or portions thereof), except for any restrictions under mandatory
law.

 

5.8.5                             Since January 1, 2013, there have not been any
(i) strikes or material work stoppages, (ii) there are no claims pending or to
Sellers’ Knowledge, threatened, with employees relating to compensation, injury,
illness, discrimination or disability resulting from their employment or unfair
labor practices, and (iii) all remunerations (including but not limited to,
holiday benefits, sales incentives, bonuses of any kind) have been paid by
Sellers. The Company is in material compliance with all applicable laws and
orders with respect to labor relations, employment and employment practices,
occupational safety and health standards, terms and conditions of employment,
payment of wages, classification of employees, immigration, visa, work status,
pay equity and workers’ compensation, and has not engaged in any unfair labor
practice.

 

5.8.6                             Exhibit 5.8.6 correctly sets forth each:
(i) pension plan, agreement, program, policy, commitment or arrangement
(including retirement, widows’, dependants’ and disability pensions) and old-age
part-time schemes, (ii) other employee benefit plan, agreement, program, policy,
commitment or arrangement (whether funded or unfunded, on a defined benefit or
defined contribution basis, or otherwise) relating to retirement, death,
disability, welfare benefits, medical benefits or anniversary payments, and
(iii) severance, retention, employment, indemnification, consulting, “change of
control”, bonus, incentive (equity-based, equity-related or otherwise), deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, in each case (under clauses
(i), (ii) and (iii))  sponsored, maintained, entered into or contributed to, or
required to be sponsored, maintained, entered into or contributed to, by the
Company. All the plans, agreements, programs, policies, commitments and
arrangements set forth, or required to be set forth, in Exhibit 5.8.6 (the
“Benefit Plans”) are and have been established, amended and operated in
accordance with their terms and applicable law. Any adjustments of pensions
under the Benefit Plans have been made to the maximum extent permitted by

 

23

--------------------------------------------------------------------------------


 

applicable law. True and complete copies of the following have been delivered to
Purchaser prior to the date hereof: (i) each Benefit Plan (or, in the case of
any unwritten Benefit Plans, written descriptions thereof), including any
amendments thereto, and (ii) the two most recent actuarial valuations for each
Benefit Plan (if any). Any pension or other obligations of the Company under the
Benefit Plans have been fully funded based on reasonable actuarial assumptions
and applicable laws or, to the extent not funded, have been fully reflected in
the 2013 Financial Statements in accordance with applicable accounting
principles. All contributions to the pension security fund
(Pensionssicherungsverein) (or similar funds or institutions under the laws of
any jurisdiction other than Germany) have been duly and timely paid. There are
no pending or threatened claims against any Benefit Plan.

 

5.8.7                             The Company has not: (i) implemented any
profit participation plans or stock option plans, or (ii) granted, directly or
indirectly, any loans to shareholders, directors, officers or employees. or
(iii) entered into any agreement, arrangement or understanding with any
employees of the Company which would provide any of them any claims to any
preferential treatment (e.g. reduced room rates at the Hotel) or other economic
benefits outside their regular employment agreements, if any, which would cause
any financial detriment to the Company.

 

5.8.8                             The Company has no works council nor have
election proceedings for the establishment of a works council (Wahlverfahren zur
Bildung eines Betriebsrates) been commenced.

 

5.8.9                             By letter as of the date hereof, the Company
will inform all of its employees of the Transaction by means of an information
letter, a sample copy of which is attached hereto as Exhibit 5.8.9.

 

5.9                               Agreements

 

5.9.1                             Exhibit 5.9.1 contains a true and complete
list of all of the following agreements by which the Company is bound or under
which it may still have any obligation or liability (“Material Agreements”):

 

a)                           agreements relating to the acquisition, sale or
encumbrance of any shareholding, business or real estate or of any other fixed
asset, provided the consideration or value of such other fixed asset exceeds
€ 10,000;

 

b)                           joint venture, partnership or cooperation
agreements relating to the conduct of the business of the Company;

 

c)                            rental and lease agreements which relate to the
Hotel and the Real Estate and/or the operations of the Company and provide for
annual

 

24

--------------------------------------------------------------------------------


 

payments of € 10,000 or more or are for a remaining duration exceeding two years
as of the date hereof;

 

d)                           loan agreements, bonds, mortgages, notes or other
agreements relating to financial debt (including finance leases, sale and
leaseback arrangements, asset backed financing or securitization agreements);
agreements which grant or create any lien, pledge or other security interest in
any assets of the Company in respect of any such financial debt;

 

e)                            agreements with distributors, sales agents and
other resellers or sales representatives which are either exclusive or account
for more than 10% of the revenues of the Company in 2013;

 

f)                             any long-term agreements
(Dauerschuldverhältnisse) of any type other than those referred to above
(i) which provide for outstanding payments in excess of € 5,000 or (ii) which
provide for an annual consideration in excess of € 20,000 and may not be
terminated by the Company on less than six months’ notice and/or without a
penalty.

 

5.9.2                             True and complete copies of all written
Material Agreements, as presently in effect, have been delivered to Purchaser
prior to the date hereof. To Sellers’ Knowledge, all Material Agreements have
been validly entered into on behalf of the Company, are valid and binding
obligations of the Company, and are in full force and effect and fully
enforceable in accordance with their terms. No written notice of termination has
been given, nor, to Sellers’ Knowledge, has any such termination been threatened
or announced, to the Company or any Seller with respect to any Material
Agreement. Neither the Company nor, to Sellers’ Knowledge, any third party to
any Material Agreement is in default or breach under any such agreement, except
for any default or breach which would not entitle the other party to terminate
or amend any such agreement and shall not result in damage or other claims of
the other party in excess of € 10,000 per agreement.

 

5.9.3                             Except as set forth in Clause 5.8 or
Exhibit 5.9.3, the Company is not bound by, or has any outstanding obligation or
liability under, any of the following agreements:

 

a)                           agreements with Sellers (including employment or
service agreements or arrangements relating to group charges) or any person
related (nahestehend) to a Seller;

 

b)                           acquisition or similar agreements entered into at
any time after the formation of the Company which require any corporate approval
or registration in any company register in order to be valid or enforceable;

 

25

--------------------------------------------------------------------------------


 

c)                            agreements relating to the sale or disposal of
shareholdings, businesses or real estate, which provide for any outstanding
payment or indemnification obligations;

 

d)                           loans, guarantees, letters of credit, indemnities
or suretyships issued by the Company, or by any third party on behalf of the
Company (with a recourse claim against the Company) or agreements under which
the Company provides a security interest in any of its assets, in each case with
respect to any indebtedness of a third party;

 

e)                            subordination agreements
(Rangrücktrittserklärungen);

 

f)                             agreements relating to forward transactions,
futures, options, swaps or other derivatives or hedging arrangements;

 

g)                            arrangements for the financing of the Company with
discounted bills;

 

h)                           any agreements or arrangements relating to the
factoring, securitization or discounting of trade receivables;

 

i)                               agreements with consultants or advisors which
provide for annual (fixed or minimum) fees in excess of € 10,000 or cannot be
terminated within a period of three (3) months after the date hereof without
payment to be made to the consultant or advisor;

 

j)                              agreements (excluding customary territorial
restrictions in supplier or reseller agreements) that materially limit the
freedom of the Company to compete in any line of business or geographic area or
with any third party;

 

k)                           agreements with change of control provision;

 

l)                               licenses by which the Company is granted the
right to use Intellectual Property material to the conduct of its business,
other than licenses for commercial software that is “off-the-shelf” or widely
available;

 

m)                       joint ventures, partnerships or similar contracts or
agreements involving a sharing of profits, losses, costs or liabilities by the
Company;

 

n)                           agreements entered into outside the ordinary course
of the Company’s business.

 

5.9.4                             The office space lease of the Company for the
premises in Wiesenmühlenstraße 4, 36037 Fulda has been terminated.

 

26

--------------------------------------------------------------------------------


 

5.10                        Insurance Coverage

 

5.10.1                      Exhibit 5.10 contains a true and complete list of
all insurance policies relating to the assets, Business or operations of the
Company (other than company car, accident or travel insurance policies resulting
in annual premiums of less than € 500 per policy) (the “Insurance Policies”),
setting forth for each the insurer, insured party, policy number, insured risk
and amount, applicable deductibles and annual premium.

 

5.10.2                      To the extent indicated in Exhibit 5.10, true and
complete copies of the Insurance Policies have been delivered to Purchaser prior
to the date hereof. All Insurance Policies are in full force and effect and no
notice of cancellation or termination has been issued or received by the
Company. The Company has duly paid all premiums and is in compliance with all
other obligations under such insurance policies (including all obligations
relating to any notifications and other actions required for the insurance
coverage). No Insurance Policy shall terminate or may be terminated or modified
by the insurer as a result of the consummation of the Transactions. Coverage
under all Insurance Policies, as in effect as of the Closing Date, shall
continue, (x) in full force and effect under the current policy terms after the
Closing Date; and (y) in the event of their termination, with respect to events
occurring prior to their termination.

 

5.10.3                      As of the date hereof, no claims by the Company are
pending under any of such policies, except for the claims set forth in
Exhibit 5.10. With respect to any of the claims set forth in Exhibit 5.10,
coverage has not been questioned, denied or disputed by the insurer.

 

5.11                        Certain Transaction-Related Fees and Expenses

 

Except as set forth in Exhibit 5.11, the Company does not have any obligation or
liability to pay any fees or commissions or to reimburse any monies to any
broker, finder, agent, consultant, counsel or other third party (including any
Seller) with respect to this Agreement or the Transaction. Sellers, jointly and
severally, hereby agree to indemnify and hold Purchaser harmless with respect to
any claim for fees and commissions by any such Person. This provision is
separate and apart from the indemnity provisions in Section 8 and in particular
the limitations provided for therein (with the exception of Clause 8.2.4), but
is subject to the Indemnification procedures as stated in Clause 8.4.

 

5.12                        Conduct of Business since December 31, 2013

 

During the period between December 31, 2013 and through the Closing Date, except
as disclosed in Exhibit 5.12, the Business of the Company has been conducted in
the ordinary course, in a manner consistent with past practice, and the Company
has not taken, or committed to take, any of the following actions nor has any of
the following

 

27

--------------------------------------------------------------------------------


 

events occurred with respect to the Company:

 

5.12.1                      any change of the partnership agreement of the
Company, any merger, spin-off, complete or partial liquidation or dissolution or
similar corporate reorganization; any other material restructuring of the
business organization of the Company (whether or not requiring any corporate
action);

 

5.12.2                      any withdrawals or any profit transfer to any Seller
or any third party profit participation; any repayment or redemption of any
interests in the Company; any payment or transfer to, or other transaction with,
any Seller or any member of Sellers’ Group not made on arm’s length terms;

 

5.12.3                      any acquisition, encumbrance or divestiture of:
(i) a shareholding in any other entity or any business; or (ii) any partnership
capital increase commitments (put option granted);

 

5.12.4                      any guarantee or the granting of any security
interest, or otherwise the incurrence of any off-balance sheet liability
(whether contingent or otherwise) by the Company in respect of any indebtedness
of any third party;

 

5.12.5                      any investment in, or the making of any loan to, any
other company or Person;

 

5.12.6                      any action qualifying as a change of operations
(Betriebsänderung) within the meaning of § 111 of the German Shop Constitution
Act (Betriebsverfassungsgesetz) or other restructuring or action materially
affecting the workforce which requires any consent by or consultation with
anybody of employee representatives;

 

5.12.7                      any change in any method of accounting or accounting
practice or policy, other than as required by a concurrent change of general
accounting principles;

 

5.12.8                      the initiation of any material litigation before any
state or federal court, governmental agency or arbitration tribunal; or

 

5.12.9                      any material adverse change, meaning any force
majeure event (fire, flood, earthquake, storm, hurricane or other natural
disaster, war, invasion, act of foreign enemies, hostilities (whether war is
declared or not), civil war, rebellion, revolution, insurrection, military or
usurped power or confiscation, terrorist activities, nationalization, government
sanction, blockage, embargo, labor dispute, strike, lockout or interruption or
failure of electricity) has occurred which, individually or together with
related events, has, or is reasonably likely to have, a negative economic impact
on the Company exceeding € 500,000;

 

5.12.10               any mortgage, pledge or agreement to incur any material
lien on any portion

 

28

--------------------------------------------------------------------------------


 

of the assets of the Company including, but not limited to, the Hotel and/or the
Real Estate;

 

5.12.11               the sale, assignment or transfer of any material portion
of the tangible assets of the Company, except in the ordinary course of
business;

 

5.12.12               the sale, assignment or transfer of any of its material
Intellectual Property;

 

5.12.13               any material capital expenditures or commitments therefor,
except in the ordinary course of business;

 

5.12.14               any revaluation of any of the Company’s assets, including,
without limitation, writing down the value of any assets or inventory or writing
off notes or accounts receivable, other than in the ordinary course of business;

 

5.12.15               any delay or postponement of the payment of accounts
payable and other liabilities outside the ordinary course of business;

 

5.12.16               any material damage, destruction or loss (unless covered
by insurance) to the Company’s property;

 

5.12.17               except for normal increases in the ordinary course of
business, or as required by previously existing contract, increased the
compensation or benefits payable to any of its officers or employees;

 

5.12.18               the entry into any agreement, arrangement or commitment to
take any actions specified in this Clause 5.12, except for this Agreement.

 

5.13                        Bank Accounts

 

Exhibit 5.13 sets forth a list of all bank accounts, and all safe deposit boxes,
maintained by the Company, and a listing of the persons authorized to draw
thereon or make withdrawals therefrom or, in the case of safe deposit boxes,
authorized to obtain access thereto.

 

5.14                        Correct Information

 

All documents, certificates, written reports or written statements furnished by
Sellers or on behalf of Sellers to Purchaser in connection with this Agreement
or the transactions contemplated hereby are true, complete and accurate in all
material respects. Sellers are not aware of any other facts, except for existing
and/or planned legislation, material to the Business as conducted on the Closing
Date, operations, condition (financial or otherwise), liabilities, assets,
earnings or working capital of the Company or the Hotel and the Real Estate.

 

29

--------------------------------------------------------------------------------


 

Section 6
Representations and Warranties of Purchaser

 

Purchaser hereby represents and warrants to Sellers as follows, as of the date
hereof:

 

a)                                    Purchaser is a limited liability company
duly incorporated, validly existing and in good standing under the laws of
Germany and has all corporate powers required to carry on its business as
presently conducted.

 

b)                                    The execution and performance by Purchaser
of this Agreement are within Purchaser’s corporate powers, do not violate the
articles of association or by-laws of Purchaser and have been duly authorized by
all necessary corporate actions on the part of Purchaser.

 

c)                                     Assuming compliance with any applicable
requirements under applicable merger control laws and other regulatory laws, the
execution and performance of this Agreement by Purchaser require no approval or
consent by any governmental authority or other third party and do not violate
any applicable law or decision by any court or governmental authority, agreement
or obligation binding on Purchaser. In particular, no merger control clearance
under German or EU law is required for the consummation of the Transaction.

 

d)                                    There is no lawsuit, investigation or
proceeding pending against, or to Purchaser’s knowledge as of the date hereof,
threatened in writing against Purchaser before any court, arbitrator or
governmental authority which in any manner challenges or seeks to prevent, alter
or materially delay the transactions contemplated by this Agreement.

 

Section 7
Covenants

 

7.1                               Covenant not to Compete; Non-Solicitation

 

For a period of three years from the Closing Date, none of Sellers shall,
directly or indirectly,

 

7.1.1                             engage in any business competing with the
Company’s business as conducted as of the Closing Date in Seligenstadt, Germany
(a “Competing Business”), acquire or hold any interest in a Competing Business
or advise or assist any Competing Business; provided, however, that the
acquisition of a non-controlling interest of less than 5% in a publicly listed
company or

 

30

--------------------------------------------------------------------------------


 

group shall be exempt from the covenant not to compete;

 

7.1.2                             solicit for employment any of the then current
employees of the Business;

 

7.1.3                             solicit or otherwise interfere with any then
current relationship between the Company and any other Person, including but not
limited to, customers, booking agents, vendors or suppliers;

 

7.1.4                             utilize any internet site, trade name, trade
dress, mark, name, advertisement, announcement or public notice or persona that
is confusingly similar to the name, image, likeness or business of the Hotel as
utilized as of the Closing Date; or

 

7.1.5                             take any action, in writing, orally or
electronically, or publish, transmit or otherwise communicate, publicly or
privately which does, is intended to, or would reasonably be expected, to harm
the Company, its Business, its affiliates, and their respective directors,
officers, employees or agents, or its or their reputation or which would
reasonably be expected to lead to unwanted or unfavourable publicity, ridicule,
defamation, condemnation, scorn, or humiliation.

 

7.2                               Confidentiality

 

For a period of three years after the Closing Date, Sellers shall keep
confidential and not disclose to any third party any proprietary business
information or trade secrets of the Company (“Confidential Information”), other
than those which have become publicly known through no fault of the Sellers or
which the Sellers are required to disclose in order to comply with any legal
requirements, which requirement shall not have been caused by the acts of
Sellers.

 

7.3                               Access to Information after Closing

 

As of the Closing Date, Seller shall as soon as reasonably practicable afford to
Purchaser and its representatives access to accounting, financial and other
records or information relating to the Company which are available to the
Sellers and shall further, to the extent that such records or information relate
to the Company, provide them copies thereof at their specific request and at
their expense. For the avoidance of doubt, all accounting documents of the
Company relating to the business years 2003 to 2013 shall remain with the
Sellers to be available for future field audits (Betriebsprüfungen). Sellers and
Purchaser shall not, for a period of ten (10) years following the Closing Date,
destroy, alter or otherwise dispose of any of such books and records, or any
portions thereof relating to the Company and to periods on or prior to the
Closing Date and/or matters relating to this Agreement and the transactions
contemplated hereby without first giving at least thirty days prior written
notice to the respective other Party and offering to surrender to them such
books and records or such portions thereof.

 

31

--------------------------------------------------------------------------------


 

7.4                               Repairs to Air Conditioning System

 

Purchaser acknowledges that the new air conditioning system which has been
installed in the Hotel has defects with respect to the condensated water sensors
(Kondensatfühler). Remediation efforts in this regard are under way. Sellers
shall procure that such remediation efforts are completed as soon as reasonably
possible and shall be entitled to conduct such remediation efforts without
taking instructions from the Purchaser. Any costs relating to such efforts which
(i) have not been paid on the Closing Date, (ii) have not been taken into
account in calculating the Adjustment Amount, and (iii) cannot be recovered from
a third party, including an insurance company, shall be paid by Sellers to
Purchaser up to a maximum amount of EUR 100,000.

 

7.5                               Further Assurances; Cooperation

 

7.5.1                             Sellers shall execute, or cause to be
executed, all agreements and documents and take, or cause to be taken, all other
actions necessary under applicable laws and regulations to consummate the
transactions contemplated by this Agreement.

 

7.5.2                             Each Party agrees to do, promptly and at its
own expense, anything reasonably requested by the other Party (such as
transferring domain names and other Intellectual Property, obtaining consents,
signing and producing documents, getting documents completed and signed) as may
be necessary or desirable to give full effect to the provisions of this
Agreement and to the Transaction.

 

7.5.3                             Each Party shall act in good faith, promptly
as reasonably practicable answer any communication received from the other side
and make itself available to discuss any issue raised.

 

7.6                               Company Cars

 

The Parties agree that out of the cars currently used by the Company, only the
Honda Accord (license plate FD-VR 88) and the VW Caddy (license plate FD-VR 77)
shall continue to be used for the operation of the Hotel.

 

Section 8
Indemnification by Sellers

 

8.1                               Indemnification Claim

 

8.1.1                             Subject to the provisions contained in this
Clause 8, Sellers shall — as joint and several debtors, unless provided for
otherwise in Clause 5 — indemnify

 

32

--------------------------------------------------------------------------------


 

and hold Purchaser harmless from any Losses (as defined below) asserted against,
incurred or suffered by Purchaser or the Company as a result of any inaccuracy
or breach of any Warranty contained in Clause 5 or any violation of a covenant,
agreement or undertaking contained in this Agreement (“Indemnification Claim”);
provided that Seller may first try to remedy the breach (if such breach is
capable of being remedied) within a time period of two months after Sellers’
Representative has been notified of such breach pursuant to Clause 8.4 below
(unless such remediation would not reasonably be possible or practicable). For
the purpose of this Agreement, “Losses” shall mean the amount necessary to put
the respective Party into the position it would have been in had the event or
action that triggered the Indemnification Claim not occurred, provided, however,
that (i) consequential damages (Folgeschäden), (ii) any lost profits
(entgangener Gewinn) and (iii) internal administration or overhead costs of the
Purchaser are excluded.

 

8.1.2                             Any Indemnification Claim made hereunder shall
have the nature of a reduction of the Purchase Price.

 

8.1.3                             Sellers shall not be liable for, and Purchaser
shall not be entitled to bring any Indemnification Claim for Losses under or in
connection with this Agreement if and to the extent that

 

a)                           the matter to which the Indemnification Claim
relates has specifically been taken into account and is set forth in the Closing
Date Financial Statements by way of a liability (Verbindlichkeit), reserve
(Rückstellung), or depreciation (Abschreibung), or exceptional depreciation
(außerplanmäßige Abschreibung), or depreciation to reflect lower market values
(Abschreibung auf den niedrigsten beizulegenden Wert);

 

b)                           the amount of the Indemnification Claim is or could
reasonably have been recovered from a third party or under an insurance policy
in force on the Closing Date within one year from the date of the notice of the
Indemnification Claim, provided that the foregoing exception shall not apply if
and to the extent that Purchaser has validly assigned its claims against such
third party or insurer to Sellers who hereby accept such assignment, if any;

 

c)                            the Indemnification Claim results from a failure
of Purchaser or the Company to mitigate damages pursuant to § 254 BGB;

 

d)                           the matter to which the Indemnification Claim
relates, is known (including grossly negligent failure to know (grob fahrlässige
Unkenntnis), as of the Closing Date, to the Purchaser or its representatives;

 

e)                            the matter to which the Indemnification Claim
relates, was disclosed to

 

33

--------------------------------------------------------------------------------


 

Purchaser in this Agreement or its Exhibits.

 

8.2                               Thresholds and Limitation of Liability

 

8.2.1                             Sellers shall not be liable under this Clause
8 in respect of any individual Indemnification Claims to the extent such
individual or the aggregate of the Indemnification Claims is below € 10,000,
provided however that: (i) all claims or series of claims having a similar
initiating fact or cause or having the same object or origin shall be taken into
account as one single claim, and (ii) if the total amount of the individual
claim or such series of claims according to lit. (i) exceeds the amount of €
10,000 (in words: Euro ten thousand) at any time, Sellers shall indemnify the
whole amount of such claim or claims starting with the first Euro (Freigrenze).

 

8.2.2                             Sellers’ total liability for Indemnification
Claims in Clause 8.1.1 together with any liability under the indemnities in
Clauses 9 and 10 shall be limited to an aggregate amount equal to 40% of the
Purchase Price.

 

8.2.3                             Irrespective of any other provision in this
Agreement, the limitations set forth in Clause 8.2.1 and 8.2.2 shall not apply
with respect to the Warranties contained in Clauses 5.1, 5.2,  5.3 and 5.7.

 

8.2.4                             The total liability of Sellers under this
Agreement shall be limited to an amount equal to the Purchase Price.

 

8.3                               Survival Periods

 

Except as expressly stated otherwise herein, any Indemnification Claim of
Purchaser shall be time-barred (verjähren) upon the expiration of two (2) years
from the Closing Date. As an exception to the foregoing, claims under the
Warranties contained in Clauses 5.3.1 and 5.3.2 (ownership of Shares and absence
of third-party rights in Shares) shall be time-barred after ten years from the
Closing Date.

 

8.4                               Indemnification Procedures

 

8.4.1                             In the event of an Indemnification Claim,
Purchaser shall as soon as reasonably practicable (in any event within six
(6) weeks) after Purchaser has become aware of the inaccuracy, breach or
violation, notify the Sellers in writing of such inaccuracy, breach or
violation.

 

8.4.2                             In order for Purchaser to be entitled to any
indemnification provided for under this Agreement as a result of a Loss or a
claim or demand made by any Person against Purchaser (a “Third Party Claim”),
Purchaser shall deliver notice thereof to Sellers’ Representative promptly after
receipt by such Purchaser of actual knowledge of any Loss or of written notice
of the Third Party Claim (in any event within 6 weeks thereof), describing in
reasonable detail

 

34

--------------------------------------------------------------------------------


 

the facts giving rise to any claim for indemnification hereunder, the amount or
method of computation of the amount of such claim (if known) and such other
information with respect thereto as the Indemnifying Party may reasonably
request. The failure to provide such notice, however, shall not release the
Sellers from any of their obligations under this Section 8 except to the extent
that the Sellers are prejudiced by such failure.

 

8.4.3                             The Sellers shall have the right, upon written
notice to Purchaser within thirty (30) days of receipt of notice from Purchaser
of the commencement of such Third Party Claim, to assume the defense thereof at
the expense of the Sellers with counsel selected by the Sellers and reasonably
satisfactory to Purchaser. If the Sellers assume the defense of such Third Party
Claim, Purchaser shall have the right to employ separate counsel and to
participate in the defense thereof (and the Sellers’ counsel shall cooperate
therewith), but the fees and expenses of such counsel shall be at the expense of
Purchaser. If the Sellers assume the defense of any Third Party Claim, Purchaser
shall, at the Sellers’ out-of-pocket expenses (excluding legal and other
advisory fees) cooperate with the Seller in such defense and make available to
the Sellers all witnesses, pertinent records, materials and information in
Purchaser’s possession or under Purchaser’s control relating thereto as is
reasonably required by the Sellers. Whether or not the Sellers assume the
defense of a Third Party Claim, Purchaser shall not admit any liability with
respect to, or settle, compromise or discharge, or offer to settle, compromise
or discharge, such Third Party Claim or enter into any judgment or settlement
involving any relief without the Sellers’ prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed). If the Sellers
assume the defense of any Third Party Claim, the Sellers shall not, without the
prior written consent of Purchaser, enter into any settlement or compromise or
consent to the entry of any judgment with respect to such Third Party Claim if
such settlement, compromise or judgment (i) involves a finding or admission of
wrongdoing by the Purchaser, (ii) does not include an unconditional written
release by the claimant or plaintiff of Purchaser from all liability in respect
of such Third Party Claim, or (iii) imposes any restrictions or other equitable
remedies on Purchaser or any obligation on Purchaser other than solely the
payment of money damages for which Purchaser will be fully indemnified
hereunder.

 

8.4.4                             In the event Purchaser should have an
Indemnification Claim against the Sellers hereunder that does not involve a
Third Party Claim being asserted against or sought to be collected from such
Purchaser, Purchaser shall deliver notice of such Indemnification Claim promptly
to the Sellers’ Representative describing in reasonable detail the facts giving
rise to any claim for indemnification hereunder, the amount or method of
computation of the amount of such claim (if known) and such other information
with respect thereto as the Indemnifying Party may reasonably request. The
failure to

 

35

--------------------------------------------------------------------------------


 

provide such notice, however, shall not release the Sellers from any of their
obligations under this Section 8 except to the extent that the Sellers are
prejudiced by such failure. The Sellers shall pay any undisputed Indemnification
Claim within (30) thirty days after receipt thereof.

 

8.4.5                             No claim may be asserted against the Sellers
for any Third Party Claim or any breach of any representation, warranty or
covenant contained herein, unless written notice of such claim is received by
the Sellers’ Representative describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim on or prior to
the second anniversary of the Closing Date, in which case such representation,
warranty or covenant shall survive as to such claim until such claim has been
finally resolved. The Sellers shall take no action to avoid receipt of the
notices hereunder or the payment of legitimate claims of Purchaser.

 

8.4.6                             In the event the Sellers fail to engage
counsel for Purchaser under Clause 8.4.3 above within the time period allotted,
then Purchaser may engage counsel of its choice and direct such counsel to
render its invoices to the Sellers who shall pay such invoices within (30)
thirty days of receipt.

 

8.5                               No Additional Rights or Remedies

 

Purchaser’s rights arising out of a breach of the Warranties or any violation of
a covenant, agreement or undertaking contained in this Agreement shall be
exclusively governed by the terms of this Agreement. To the extent permitted by
law and except for any claims for, fraud or willful misconduct (Vorsatz), any
statutory rights including the statutory representations and warranties (§§ 434
et seq. BGB), any statutory precontractual or contractual obligations (§ 311
(1) and (2) BGB) not explicitly contained in this Agreement and any claims for
frustration of contract (§ 313 of the BGB) are hereby excluded.

 

Section 9
Tax Indemnity

 

9.1                               Definitions

 

The following terms, as used in this Clause 9, shall have the following
meanings:

 

“Pre-Closing Date Period” means any Tax assessment period (e.g.
Veranlagungszeitraum under German tax laws) ending on or before the Closing Date
or the portion up to the Closing Date of any Tax assessment period
(Veranlagungszeitraum) beginning before and ending after the Closing Date.

 

“Tax” for purposes of this Section 9, means any tax (Steuer) within the meaning
of § 3 of the German Tax Code (Abgabenordnung, AO), social security
contribution, or other contribution or charge imposed by any governmental or
other public authority

 

36

--------------------------------------------------------------------------------


 

(including, but not limited to, any withholding on amounts paid to or by any
person), in each case such term including any interest, penalty, fine or
addition thereto excluding, to the extent the relevant tax assessment
(Steuerfestsetzung) or tax declaration (Steueranmeldung) has been made after the
Closing Date, late payment fine (Säumniszuschlag) and including any Tax for
which an entity or person is (jointly or secondarily) liable under any law,
agreement or otherwise.

 

“Tax Refund” means any repayment of any Tax, received in cash or by way of
set-off with any other Tax liability.

 

“Tax Return” means any return, declaration, report, claim for refund, notice,
form or information relating to any Tax, including any schedule or attachment
thereto.

 

9.2                               Tax Indemnification

 

9.2.1                             Purchaser is obliged to notify the competent
tax authority of the commencement of a new business (Betriebseröffnung) within
the meaning of § 138 (1) of the General Tax Code (Abgabenordnung, AO) with no
undue delay but in no case later than 20 Business Days after the Closing Date.

 

9.2.2                             Sellers, as joint and several debtors, shall
indemnify the Purchaser from a potential liability of the Purchaser pursuant to
§ 75 AO or § 11 para. 2 of the Land Tax Act (Grundsteuergesetz, GrStG).

 

9.2.3                             With regard to any Tax for which Purchaser
seeks reimbursement or indemnity under this Clause 9, Purchaser shall
(i) provide to the Sellers Representative without undue delay, at the latest
(14) fourteen days prior to the expiration of the legal objection deadline
(Rechtsbehelfsfrist), a copy of the respective tax assessment notice or
liability claim notice, (ii) file in due course a legal objection notice
(Rechtsbehelf) upon the reasonable request of the Seller, and (iii) conduct the
legal remedy procedures as reasonably instructed by the Seller, all at Sellers’
expense that will be promptly reimbursed upon demand.

 

9.2.4                             Any indemnification claim of the Purchaser
under this Clause 9 shall become time barred six months after the respective tax
notice or liability claim notice has become final, binding and irrevocable
(formell und materiell bestandskräftig), provided however, that once Sellers are
on notice of an indemnification claim hereunder, such claim shall survive until
it has been resolved. Indemnification claims under this Clause 9 are not subject
to the amount or time limitations set forth in Clause 8.

 

9.2.5                             Sellers shall indemnify and hold Purchaser
harmless against all Taxes imposed on Purchaser by way of a binding assessment
(formell bestandskräftiger Bescheid) which is neither preliminary (vorläufig)
nor subject to the statutory reservation for review by the relevant Tax
Authority

 

37

--------------------------------------------------------------------------------


 

(Vorbehalt der Nachprüfung), if and to the extent such Taxes (i) relate to the
activities of the Company during any period ending on or prior to the Closing
Date and (ii) have not been paid by the Closing Date or have not been included
in the Closing Date Financial Statements by way of a liability (Verbindlichkeit)
or a reserve (Rückstellung). For the avoidance of doubt, it is expressly agreed
that the aforementioned indemnity also covers tax risks resulting from the
activities of legal entities which were contributed to, or the assets of which
were taken over by, the Company, in particular, but not limited to, the
following entities: “Beteiligungsgesellschaft M. von Rhein (GbR)” and “Franz
Carl Nüding Basaltwerke GmbH & Co. KG”.

 

9.2.6                             Any indemnity payment pursuant to this Clause
9 shall become due within sixty (60) days after Purchaser has notified Sellers
in writing of the respective Tax (such notice to include copies of all relevant
Tax assessments), but in no event earlier than ten (10) Business Days before the
relevant Tax becomes due and payable to the competent Taxing Authority.

 

9.3                               Tax Refunds

 

Purchaser shall pay to Sellers the amount of any Tax Refund received by the
Company and relating to any Pre-Closing Date Period, except to the extent that
any such Tax Refunds are shown as an asset in the Closing Date Financial
Statements and/or have been included in the calculation of the Adjustment
Amount. Purchaser shall notify Sellers of any assessment of such Tax Refunds as
soon as reasonably practicable. Any amount payable to Sellers pursuant to this
Clause 9.3 shall be due and payable within twenty (20) Business Days after the
Tax Refund has been received by the relevant Company.

 

9.4                               Preparation of Tax Returns and Payment of Tax

 

Sellers shall prepare and file, or cause to be prepared and filed, all Tax
Returns required to be filed by or on behalf of the Company for periods ending
on or before the Closing Date and shall timely pay, or cause to be timely paid,
all Taxes payable under such Tax Returns.

 

9.5                               Cooperation on Tax Matters

 

After the Closing Date, Purchaser and Sellers shall reasonably cooperate and
shall cause their representatives to reasonably cooperate with each other in
connection with all Tax matters relating to any Taxes payable by the Company for
any period through the current financial year, including the preparation and
filing of any Tax Return or the conduct of any Tax audits, investigations or
other proceedings. Cooperation between Purchaser and Sellers shall include (but
shall not be limited to) the making available by either Party to the respective
other Party of all books and records and the assistance of all officers and
employees, to the extent necessary in connection with such Tax matters. Any
out-of-pocket expenses reasonably incurred by either

 

38

--------------------------------------------------------------------------------


 

Party in connection with any such cooperation shall be borne by the respective
other Party requesting such cooperation.

 

Section 10
Environmental Indemnity

 

10.1                        Definitions

 

The following terms, as used in this Clause 10, shall have the following
meanings:

 

“Environmental Contamination” means any Hazardous Materials (as defined below),
pollutants, contaminants or other substances that are existing in the soil,
buildings or installations, groundwater or surface water or air and are required
to be cleaned up, contained or investigated or otherwise remedied or addressed
by the Company pursuant to any Environmental Law (as defined below);

 

“Environmental Law” means any law or regulation or other legally binding
rule imposing standards of conduct, technical norms or standards or liability,
Environmental Permits and requests of any government, court or authority, in
each case relating to pollution, Hazardous Materials, protection of human health
or safety or the environment (including ambient air, surface water, groundwater
or land surface) with respect to, or otherwise relating to, any Environmental
Matter, as in effect from time to time;

 

“Environmental Loss” means any costs and expenses (including clean-up,
containment and investigation costs and expenses incurred in connection with any
building or expansion activities after the Closing Date), liabilities, damages
and other Losses (whether direct or consequential) related to any Environmental
Matter incurred or suffered by Purchaser, or the Company;

 

“Environmental Matter” means any matter which relates to the use, handling,
manufacturing or generation, distribution, collection, transportation, storage,
disposal, cleanup or Release of Hazardous Materials or waste, to health and
safety or otherwise to the protection of the environment, natural resources or
endangered or threatened species;

 

“Environmental Permit” means any permit, registration, approval, consent, filing
or other authorization required under any Environmental Law;

 

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials or wastes, asbestos in any form and polychlorinated biphenyls; and
(b) any contaminant, pollutant, waste, chemical or other hazardous or toxic
materials and all other materials and substances controlled, prohibited or
regulated under or by any Environmental Law, or with respect to which any
liability may arise or be imposed under any Environmental Law;

 

39

--------------------------------------------------------------------------------


 

“Release” means any actual or threatened release, spill, emission, leaking,
dumping, injection, pouring, deposit, disposal, discharge, dispersal, leaching
or migration into or through the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

 

10.2                        Environmental Indemnity

 

10.2.1                      Subject to the provisions contained in this Clause
10, and only if and to the extent any individual or aggregate of the
Environmental Loss exceeds € 10,000 (in words: Euro ten thousand), Sellers
shall, as joint and several debtors, indemnify Purchaser from any Environmental
Losses incurred by Purchaser or the Company for all Environmental Losses
(starting at the first Euro) once the Environmental Losses exceed € 10,000
(Freigrenze) which arise out of:

 

a)                           any Environmental Contamination caused or existing
prior to or on the Closing Date for which Purchaser is responsible or liable
under any Environmental Law (at any time prior to or after the Closing Date)
provided, however, that Sellers’ liability for any Environmental Contamination
which has been caused prior to the operation of the Company’s business on the
Real Estate is limited to such Environmental Contamination which is within the
Sellers’ Knowledge;

 

b)                           any claim of any third party relating to the
failure by the Company, at any time prior to the Closing Date, to comply with,
or relating to any liability or alleged liability of any company under, any
Environmental Law;

 

c)                            any Environmental Matter (irrespective of the time
when such matter has been caused and irrespective of the party, including the
Company, that has caused such matter) related to any property, building,
facility or other asset which has been disposed of or abandoned by the Company
prior to the Closing Date; and

 

d)                           any use, storage, disposal of Hazardous Materials
in connection with the operation of the Company prior to the Closing Date.

 

10.2.2                      Any claims of Purchaser under this 10.2 shall be
time-barred (verjähren) upon the expiration of four (4) years from the Closing
Date.

 

10.3                        Indemnification Procedure

 

If Purchaser or any of the Company becomes aware of any facts which may give
rise to an indemnification claim under Clause 10.2, Clause 8.4 shall apply
mutatis mutandis.

 

40

--------------------------------------------------------------------------------


 

Section 11
Miscellaneous

 

11.1                        Notices; Power of Attorney; Process Agent

 

11.1.1                      All notices, requests and other communications
hereunder shall be made in writing in the English language and delivered by hand
or by courier to the person and the address set forth below, whereas all Sellers
shall be deemed to be notified upon notification by Purchaser of one Seller:

 

To the Sellers:

 

Mr. Klaus von Rhein

c/o Hotel am Dom

Wiesenmühlenstraße 6

36037 Fulda, Germany

 

with a copy to:

 

Dr. Philipp Grzimek

Jones Day

Thurn-und-Taxis-Platz 6

60313 Frankfurt am Main, Germany

 

To Purchaser:

 

Trans World Hotels Germany GmbH
Mr. Paul Dallas Benkley

Director of Business Development
Geschäftsführer
Hilzstraße 106
94469 Deggendorf, Germany

 

with a copy to:

 

Dr. Christian Berger
avocado rechtsanwälte
Schillerstr. 20
60313 Frankfurt, Germany

 

and to:

 

Jeffrey A. Koeppel

Law Offices of Kirk Halpin & Associates, P.A.

6339 Ten Oaks Road, Suite 150

 

41

--------------------------------------------------------------------------------


 

Clarksville, Maryland 21029
United States of America

 

11.1.2                      Seller 2, Seller 3, Seller 4 and Seller 5 each
hereby grant to Sellers’ Representative an irrevocable power of attorney for
purposes of issuing and receiving all declarations under, or in connection with,
this Agreement and its implementation and release Sellers’ Representative from
the restrictions set forth in § 181 BGB. With respect to the issuance or receipt
of notices or other declarations under or in connection with this Agreement
Sellers 2 through 5 shall not act themselves but only through Sellers
Representative as their joint agent. Sellers’ Representative shall only act in a
uniform manner for all Sellers. By the power of attorney attached as
Exhibit 11.1.2, Seller 2, Seller 3, Seller 4, and Seller 5 have granted Sellers’
Representative proxy to represent them in all discussions with Tax Authorities.
Purchaser may rely upon: (i) the actions, statements, representations, notices
given and received by the Sellers’ Representative as if given by all Sellers;
(ii) the authority of the Sellers’ Representative to legally contract for and
bind all of the Sellers with respect to any matters; and (iii) that the receipt
of any funds by the Sellers’ Representative represents receipt of such funds by
all Sellers. Sellers shall indemnify and hold Purchaser harmless for its
reliance thereon for any matter. This provision is separate and apart from the
indemnity provisions in Section 8, but is subject to the Indemnification
Procedures of Clause 8.4.

 

11.1.3                      Seller 2, Seller 3, Seller 4, and Seller 5 hereby
appoint Sellers’ Representative as their joint process agent
(Zustellungsbevollmächtigter) in Germany for proceedings before any court,
governmental authority or arbitral tribunal arising under, or in connection
with, this Agreement which involve one or more of Sellers as party. This power
of attorney can only be revoked if another person or corporation having its
residency or seat in Germany is appointed as new process agent for the
aforementioned Sellers in writing to Purchaser. The aforementioned Sellers are
obliged to issue written certificates of power of attorney and to have these
delivered by the process agent to Purchaser.

 

11.2                        Public Disclosure, Confidentiality

 

No Party shall make any press release or similar public announcement with
respect to this Agreement, and each Party shall keep confidential and not
disclose to any third party (except each Party’s officers, employees, and
advisors) the contents of this Agreement and any confidential information
regarding the other Party disclosed to it in connection with this Agreement or
its implementation, except as expressly agreed upon with the other Party and
except as may be required in order to comply with the requirements of any
applicable laws or the rules and regulations of any stock exchange upon which
any securities of the relevant Party or any of its parent companies are listed.

 

42

--------------------------------------------------------------------------------


 

11.3                        Costs and Expenses

 

Any notarial fees, the real estate transfer tax payable in connection with the
execution of this Agreement and the implementation of the transactions
contemplated hereby, including without limitation all costs for the mortgage and
a potential cancellation of such mortgage, shall be borne by Purchaser. Each
Party shall pay its own expenses, including the fees of its advisors, incurred
in connection with this Agreement.

 

11.4                        Entire Agreement

 

This Agreement (including the Recitals and all Exhibits hereto) contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings with respect thereto.

 

11.5                        Amendments and Waivers

 

Any provision of this Agreement (including this Clause 11.5) may be amended or
waived only if such amendment or waiver is: (i) by written instrument executed
by all Parties and explicitly referring to this Agreement, or (ii) by notarized
deed, if required by law.

 

11.6                        Governing Law; Jurisdiction

 

11.6.1                      This Agreement shall be governed by, and construed
in accordance with, the substantive laws of Germany. The Convention on the
International Sale of Goods (CISG) shall not apply.

 

11.6.2                      To the extent permitted by law, the regional court
(Landgericht) in Frankfurt am Main shall have exclusive jurisdiction for all
disputes arising in connection with this Agreement.

 

11.7                        Interpretation

 

11.7.1                      The Exhibits to this Agreement are an integral part
of this Agreement, and any reference to this Agreement includes this Agreement
and the Exhibits as a whole.

 

11.7.2                      The headings of the Clauses and sub-Clauses in this
Agreement are for convenience purposes only and shall not affect the
interpretation of any of the provisions hereof.

 

11.7.3                      Words such as “hereof”, “herein” or “hereunder”
refer (unless otherwise required by the context) to this Agreement as a whole
and not to a specific provision of this Agreement. The term “including” shall
mean “including, without limitation”.

 

11.7.4                      Any reference to “applicable law” or “applicable
laws” contained in this

 

43

--------------------------------------------------------------------------------


 

Agreement shall include any statute, code, regulation, directive, ordinance,
binding guideline or other legally binding general rule or decree (anwendbares
Recht), applicable in any jurisdiction and relating to any matter whatsoever.

 

11.7.5                      For the purpose of this Agreement, a “Business Day”
shall be any day other than a Saturday, Sunday or other day on which banks in
Frankfurt, Germany, are generally closed.

 

11.8                        Joint and Several Debtors and Creditors

 

11.8.1                      Sellers shall be jointly and severally liable
(gesamtschuldnerische Haftung) for all obligations and liabilities assumed by
Sellers under or in connection with this Agreement, including, for the avoidance
of doubt, for any liability arising under the Warranties, unless explicitly
stated otherwise in this Agreement.

 

11.8.2                      Sellers shall be joint and several creditors
(Gesamtgläubiger) for the rights and claims arising under or in connection with
this Agreement. Every payment by Purchaser into the account of Sellers specified
in Clauses 2.2, 3.5 and 9.3 shall discharge Purchaser from any payment
obligation towards all Sellers.

 

11.8.3                      This Agreement shall be binding upon, and inure to
the benefit of, the Parties’ successors, permitted assigns and heirs.

 

11.9                        Severability

 

Should any provision of this Agreement, or any provision incorporated into this
Agreement in the future, be or become invalid or unenforceable, the validity or
enforceability of the other provisions of this Agreement shall not be affected
thereby. The invalid or unenforceable provision shall be deemed to be
substituted by a suitable and equitable provision which, to the extent legally
permissible, comes as close as possible to the intent and purpose of the invalid
or unenforceable provision. The same shall apply if any provision of this
Agreement is invalid because of the scope of any time period or performance
stipulated herein; in this case a legally permissible time period or performance
shall be deemed to have been agreed which comes as close as possible to the
stipulated time period or performance.

 

44

--------------------------------------------------------------------------------


 

Frankfurt am Main, this 10th day of September, 2014

 

 

/s/ Klaus von Rhein

 

Klaus von Rhein

 

 

in his own name and for and on behalf of:

 

Dr Werner von Rhein

Mechtild von Rhein

Claudia Gärtner-von Rhein

Thomas von Rhein

 

all on the basis of the power of attorney dated 8 September 2014 (Deed Roll
No. 245/2014 K of notary Dr Christoph Kind in Fulda)

 

 

/s/ Paul Dallas Benkley

 

/s/ Thomas Christian Mähder

Paul Dallas Benkley

 

Thomas Christian Mähder

Trans World Hotels Germany GmbH

 

Trans World Hotels Germany GmbH

 

45

--------------------------------------------------------------------------------